Citation Nr: 0916606	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
thoracolumbar osteoarthritic disc disease.  


REPRESENTATION

Appellant represented by:	Lavan & Neidenberg, P.A. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967 and October 1969 to March 1980. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, (hereinafter RO).  The case was 
remanded to the RO by the Board in November 2008 to schedule 
the veteran for a hearing, and in February 2009 a hearing was 
held before the Veterans Law Judge signing this document, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).    

The RO is reminded that the November 2008 Board remand 
referred the issue of entitlement to an increased rating for 
hypertension to the RO for any indicated appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the February 2009 hearing, the Veteran contended that his 
back disability had increased in severity since he was last 
afforded a VA compensation and pension examination of his 
back in July 2005.  The Veteran's attorney expressed a desire 
at this hearing to schedule the veteran for another VA back 
examination, and argument submitted on the Veteran's behalf 
in May 2008 suggested the need for a VA examination to 
consider whether the service connected disability includes 
neurological symptomatology.  See eg. November 2005 VA MRI 
report (showing findings of degenerative disc disease).  The 
veteran did testify to the undersigned that due to "nerve 
damage" in the back, he has periods of incontinence.  

In light of the sworn testimony of the Veteran asserting a 
worsening in his back symptoms since the most recent VA 
examination of the back as well as the asserted neurological 
disability related thereto, the Board concludes that a VA 
examination of the Veteran's back as has been requested is 
necessary in order to comply with the duty to assist the 
Veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
examination to determine the current 
extent of the impairment resulting from 
his service-connected back disorder.  The 
claims files must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted to include 
neurological studies.  Any further 
indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.

The examiner must state the range of 
motion of the spine in degrees, determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disorder expressed, if feasible, in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination; 
and express an opinion as to whether pain 
in the back could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flareups.  The examiner should 
also state whether the service-connected 
disability includes intervertebral 
syndrome and the duration of any 
incapacitating episodes (defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
of intervertebral disc syndrome, should 
such pathology be demonstrated, in the 
past 12 months.  The examiner should 
state whether the service-connected 
disability includes any neurological 
symptomatology, to include any impaired 
bowel or bladder control which may result 
therefrom, and express an opinion as to 
the severity of such disability.  

Additionally, the examiner must provide 
an opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
his service-connected back disability 
limits his ability to work, or affects 
his ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

